Citation Nr: 0407806	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for traumatic arthritis, left knee, to include the 
issue of whether the reduction in rating was proper.

2.  Entitlement to a disability rating higher than 10 percent 
for traumatic arthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
July 1955 and from October 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which implemented a proposal to 
reduce the veteran's disability rating for his service-
connected traumatic arthritis of the left knee from 20 to 10 
percent.

In April 2002, the veteran requested an increased rating for 
this disability, and such a claim was pending at the time the 
disability rating was reduced.  The veteran has disagreed 
with the rating decision that reduced the disability rating 
for his left knee disorder from 20 percent to 10 percent.  
Therefore, the issue before the Board has been characterized 
as shown above.  See Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 279-280 (1992) (the issue on appeal is not whether the 
veteran is entitled to an increase, but whether the reduction 
in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991) ("[t]his is a rating reduction case, not a rating 
increase case.").  However, the veteran maintains that not 
only was the reduction in his disability rating not 
warranted, but that he is entitled to a disability rating 
higher than 20 percent for his left knee disorder since it 
has worsened.  The issue certified for appeal and as phrased 
in the January 2003 Statement of the Case included 
entitlement to an increased rating for the veteran's service-
connected left knee condition.  Therefore, the issues before 
the Board have been recharacterized as shown above in order 
to include this issue.  


REMAND

First, this case must be remanded for due process reasons.  
In November 2003, the veteran's representative submitted 
additional medical evidence.  The RO has not issued a 
supplemental statement of the case reflecting consideration 
of this evidence.  With respect to the effect of the 
submission of evidence to the Board not previously considered 
by the RO, the Board initially consults 38 C.F.R. § 20.1304 
(2001).  However, that section was amended on January 23, 
2002 and no longer provides specific guidance as to how the 
Board should handle such a situation.  See 67 Fed. Reg. 3105 
(January 23, 2002).  Recent caselaw, however, does provide 
some guidance as to the Board's resolution of this issue.  
For example, absent a waiver of initial consideration by the 
RO, law dictates that the appellant's rights to fundamental 
fairness and procedural due process do not permit the Board 
to consider the new evidence.  Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003); see also Bernard v. Brown,  4 Vet. App. 
384, (1993).  The veteran did not waive regional office 
consideration of the additional evidence, which constitutes a 
procedural defect that cannot otherwise be corrected by the 
Board at this time in light of the holding in the DAV 
decision.  Therefore, the case must be remanded so that the 
RO may consider the additional evidence.

Second, it appears additional VA records are outstanding.  
The evidence submitted by the veteran included VA treatment 
records dated in July and August 2003.  The latest treatment 
records in the claims file before that submission are dated 
in December 2002.  The Board concludes a request for VA 
records must be made since it is not clear whether the 
evidence is currently complete.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Since it is necessary to remand this case for the reasons 
discussed above, the RO should also take this opportunity to 
provide the veteran a current examination of his left knee.  
The last VA examination was conducted almost two years ago, 
and a current examination is required to adjudicate his claim 
for an increase.  


Accordingly, this case is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
case is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Memphis for 
treatment for his left knee condition 
from December 2002 to the present.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA examination.  Provide the claims 
file to the examiner for review.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected left knee disorder.  The 
examination should include range of 
motion testing for the left leg, and all 
ranges of motion should be reported in 
degrees.  All functional limitations 
resulting from the service-connected left 
knee disorder are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the left 
knee.  The examiner should discuss the 
effect the veteran's left knee disorder 
has upon his daily activities.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the January 2003 statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



